ON APPLICATION FOR REHEARING.
PER CURIAM.
BY THE COURT. An application for rehearing has been applied for by both the appellee and appellant. Appellee asks that a rehearing be granted in order that this Court, may correct its decree by allowing interest from judicial demand, instead of from the date of the judgment. The judgment of the lower court allowed interest only from the date of the judgment. The ease was appealed by defendant, and in this Court the appellee filed a motion to amend the judgment so as to allow interest from judicial demand. Inasmuch as this point was not stressed by counsel for appellee in their brief, we overlooked it. Act 206 of 1916, page 459, specifically provides :
“That legal interest shall hereafter attach from date of judicial demand on all judgments sounding in damages, ex delicto which may be rendered by any of the courts in this State.”
See Caldwell vs. City of Shreveport, 150 La. 469, 90 So. 763.
Under the above cited Act and decision, there can be no controversy over the question as to whether the appellee is entitled to interest from judicial demand and, for that reason, it is not necessary that we grant a rehearing in order to amend our decree in that respect. Our attention having been called to the patent error, we correct it, without granting a rehearing.
Gomila & Company vs. Hibernia Insurance Co., 40 La. Ann. 553, 4 So. 490; Herman Graf vs. Samuel Friedlander, 33 La. Ann. 188.
As to the application for a rehearing filed on behalf of appellant, a further consideration of the case has not convinced us that we erred in the judgment. It is, therefore, ordered, adjudged and decreed that the judgment of the District Court appealed from in this case be amended so as to allow legal interest from judicial demand until the date of its payment; and that in all other respects the judgment be affirmed.
Both applications for a rehearing are refused.
(See original opinion, 9 La. App. 647.)